COLEMAN, J.
This action was for the trial of the right of property between Bates, Kingsberry & Co., as attaching creditors of J. B. Grant, and W. F. Vandiver & Co., claimants. All the assignments of errors arise upon *254charges given and charges refused, by the trial court. ,No new questions are involved.
No principle of law is better settled by the adjudications of this court, than that an insolvent debtor may by a sale of goods, in payment of a pre-existing .debt, prefer one or more of his creditors to other creditors. The conditions upon which such preference is upheld are, that the bona fieles of the debt, must be established, that the goods accepted and received in payment of the debt, were taken at a fair and adequate consideration, and that no benefit was reserved or contracted for in behalf of the debtor. Where these conditions exist there is no room for fraud. The fact that the parties knew the effect of the transaction would be, to prevent the other creditors from collecting their debts does not affect the validity of such a transaction. The reasons for these conclusions have been given in many decisions. We will not repeat them. — See Pollock v. Meyer, 96 Ala. 172,where the decisions are collected and cited.
All the charges given for claimant, framed in different language to meet the varying phases of the evidence, assert the principle declared above. Those requested by the plaintiffs assert a contrary conclusion, and were properly refused.
There is no error in the record.
Affirmed